19-12346-shl        Doc 274       Filed 05/20/20 Entered 05/20/20 16:27:47                     Main Document
                                               Pg 1 of 13

John Sordillo
CBIZ Accounting, Tax & Advisory of New York, LLC
1065 Avenue of the Americas
New York, NY 10018
Telephone: 212-790-5882
Email: john.sordillo@cbiz.com

Financial Advisors to the Chapter 11 Trustee of Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                          :                 Chapter 11
                                                                :
LIDDLE & ROBINSON, L.L.P.,                                      :                 Case No.: 19-12346 (SHL)
                                                                :
                                                                :
                                             Debtor.            :
-----------------------------------------------------------------x

NOTICE OF MONTHLY STATEMENT OF CBIZ ACCOUNTING, TAX & ADVISORY
 OF NEW YORK, LLC FOR COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED AS FINANCIAL ADVISORS TO THE
               CHAPTER 11 TRUSTEE FOR THE PERIOD
             JANUARY 7, 2020 THROUGH JANUARY 31, 2020


Name of Applicant:                                                   CBIZ Accounting, Tax & Advisory of
                                                                     New York
Authorized to Provide Services to:                                   Chapter 11 Trustee
Date of Retention:                                                   February 28, 2020, nunc pro tunc
                                                                     to January 7, 2020 [Docket No. 238]
Period for Which Compensation and
Expense Reimbursement is Sought:                                     January 7, 2020 through January 31, 2020

Amount of Compensation Requested:                                    $34,108.00
Less 20% Holdback:                                                   $6,821.60
Net of Holdback:                                                     $27,286.40
Amount of Expense Reimbursement Requested:                           $0.00
Total Compensation (Net of Holdback) and
Expense Reimbursement Requested:                                     $27,286.40
19-12346-shl     Doc 274     Filed 05/20/20 Entered 05/20/20 16:27:47           Main Document
                                          Pg 2 of 13

     In accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals, dated September 4, 2019 [Docket No. 48] (the

“Interim Compensation Order”), CBIZ Accounting, Tax and Advisory of New York, LLC (“CBIZ

NY”) hereby submits this monthly statement (the “Monthly Statement”), seeking compensation

for services rendered and reimbursement of expenses incurred as financial advisors to the Jonathan

Flaxer, Esq. (the “Trustee”), for the period from January 7, 2020 through January 31, 2020 (the

“Compensation Period”). By this Monthly Statement, CBIZ NY seeks payment in the amount of

$27,286.40, which comprises (i) 80% of the total amount of compensation sought for actual and

necessary services rendered during the Compensation Period and reimbursement of 100% of actual

and necessary expenses incurred in connection with such services.

                  SERVICES RENDERED AND EXPENSES INCURRED

   1. Attached hereto as Exhibit A-1 is a summary of CBIZ NY professionals by individual,

       setting forth the (a) name and title of each individual who provided services during the

       Compensation Period, (b) aggregate hours spent by each individual, (c) hourly billing rate

       for each such individual at CBIZ NY’s current billing rate, (d) amount of fees earned by

       each CBIZ NY professional, and (e) the adjustment for rate cap in accordance with the

       Application of the Trustee for Entry of an Order Pursuant to the Retention of CBIZ NY as

       Financial Advisor to the Chapter 11 Trustee, dated February 7, 2020 [Docket No. 224],

       ordered on February 28, 2020 [Docket No. 238], a cap in hourly rate was agreed-upon for

       $315 per hour of actual services rendered for the first 20 hours and $395 per hour for the

       remainder of the engagement.

   2. Attached hereto as Exhibit A-2 is a summary of services rendered and compensation

       sought, by project category, for the Compensation Period.
19-12346-shl    Doc 274     Filed 05/20/20 Entered 05/20/20 16:27:47            Main Document
                                         Pg 3 of 13

   3. Attached hereto as Exhibit A-3 are itemized time records of CBIZ NY professionals for

      the Compensation Period.

   4. Attached hereto as Exhibit B is a summary of expenses incurred and reimbursement

      sought, by expense type, for the Compensation Period.



                         NOTICE AND OBJECTION PROCEDURES

   5. Notice of this Monthly Statement shall be given by hand or overnight delivery upon (a)

      Jonathan L. Flaxer, Esq., Chapter 11 Trustee, Golenbock Eiseman Assor Bell & Peskoe,

      LLP, 711 Third Avenue, 17th Floor, New York, NY 10017, (b) the Debtor, Liddle &

      Robinson, L.L.P., 1177 Avenue of the Americas, 5th Floor, New York, NY 10036, (c)

      William K. Harrington, United States Trustee for Region 2, United States Department of

      Justice, Office of the United States Trustee, 201 Varick Street, Room 1006, New York, NY

      10014 Attn.: Andrea B. Schwartz, Esq. (andrea.b.schwartz@usdoj.gov) (collectively, the

      “Notice Parties”), and (d) creditors who have made appearances in the Debtor’s chapter 11

      case.

   6. Objections to this Monthly Statement, if any, must be served upon the Notice Parties, and

      by email, hand, or overnight delivery upon financial advisor to the Chapter 11 Trustee,

      CBIZ Accounting, Tax and Advisory of New York, 1065 Avenue of the Americas, 10th

      Floor, New York, NY 10018, Attn: John Sordillo (john.sordillo@cbiz.com) no later than

      June 1, 2020 at 4:00 P.M. (prevailing Eastern Time) (the “Objections Deadline”), setting

      forth the nature of the objection and the specific amount of fees or expenses at issue.

   7. If no objections to this Monthly Statement are received by the Objection Deadline, the

      Trustee shall promptly pay CBIZ NY 80% of the fees and 100% of the expenses identified

      in this Monthly Statement.
19-12346-shl   Doc 274       Filed 05/20/20 Entered 05/20/20 16:27:47       Main Document
                                          Pg 4 of 13

   8. To the extent that an objection to this Monthly Statement is received on or before the

      Objection Deadline, the Trustee shall withhold payment of that portion of this Monthly

      Statement to which the objection is directed and promptly pay the remainder of the fees

      and expenses in the percentages set forth above. To the extent such an objection is not

      resolved, it shall be preserved and scheduled for consideration at the next interim fee

      application hearing.



      Dated: May 19th, 2020
             New York, NY                               CBIZ Accounting, Tax and Advisory
                                                        of New York, LLC



                                                        /s/ John Sordillo
                                                        John Sordillo
                                                        CBIZ Accounting, Tax and Advisory
                                                        of New York, LLC
                                                        1065 Avenue of the Americas, 10th Fl
                                                        New York, NY 10018
                                                        Tel: 212-790-5882

                                                        Financial Advisors to the Chapter 11
                                                        Trustee of Liddle & Robinson, L.L.P.
19-12346-shl   Doc 274   Filed 05/20/20 Entered 05/20/20 16:27:47   Main Document
                                      Pg 5 of 13




                               Exhibit A-1
19-12346-shl     Doc 274      Filed 05/20/20 Entered 05/20/20 16:27:47                  Main Document
                                           Pg 6 of 13                                            Exhibit A-1


                               Ch. 11 Trustee of Liddle & Robinson
                                   Professional Time Summary
                             January 7, 2020 through January 31, 2020




     Initial              Name                   Title             Time
       JS      John Sordillo              Managing Director               32.7
      MD       Mark D`Agostino            Manager                          3.7
       PD      Patrick Donnelly           Associate                       47.0
       SB      Sally Back                 Associate                        7.0
     Total                                                                90.4

   Blended Rate @ $315 for first 20
   Hours Billed                           $             315               20.0   $    6,300.00
   Blended Rate @ $395                    $             395               70.4   $   27,808.00
   Grand Total                                                            90.4   $   34,108.00
19-12346-shl   Doc 274   Filed 05/20/20 Entered 05/20/20 16:27:47   Main Document
                                      Pg 7 of 13




                               Exhibit A-2
 19-12346-shl           Doc 274          Filed 05/20/20 Entered 05/20/20 16:27:47                         Main Document
                                                      Pg 8 of 13                                                 Exhibit A-2

                                           Ch. 11 Trustee of Liddle & Robinson
                                  Employee Time Detail Summary by Category & Individual
                                        January 7, 2020 through January 31, 2020



                      Project Category                       Name                         Time
Case Administration - General                                Patrick Donnelly                     5.9
                                                             John Sordillo                        7.2
                                                             Mark D`Agostino                      0.6
Case Administration - General Total                                                              13.7

Case Administration - Preparation of MOR                     Patrick Donnelly                     3.0
                                                             John Sordillo                        1.8
                                                             Sally Back                           7.0
Case Administration - Preparation of MOR Total                                                   11.8

Asset Analysis and Recovery - Lender Analysis                Patrick Donnelly                     2.7
                                                             John Sordillo                        6.7
Asset Analysis and Recovery - Lender Analysis Total                                               9.4

Asset Analysis and Recovery - Accounts Receivable & WIP      Patrick Donnelly
                                                                                                  1.9
Asset Analysis and Recovery - Accounts Receivable & WIP
                                                                                                  1.9
Total

Asset Analysis and Recovery - Avoidance Actions              Patrick Donnelly                     8.5
Asset Analysis and Recovery - Avoidance Actions Total
                                                                                                  8.5


Business Analysis - Projection/Budget                        Patrick Donnelly                     8.6
                                                             John Sordillo                        4.2
Business Analysis - Projection/Budget Total                                                      12.8

Recordkeeping, Bookkeeping and Accounting for the L&R        John Sordillo
                                                                                                  1.3
estate
Recordkeeping, Bookkeeping and Accounting for the L&R
                                                                                                  1.3
estate Total

Tax Issues                                                   Patrick Donnelly                     2.5
                                                             Mark D`Agostino                      1.9
Tax Issues Total                                                                                  4.4

Teleconferences/Meetings - Trustee/Counsel                   Patrick Donnelly                    13.9
                                                             John Sordillo                       10.6
                                                             Mark D`Agostino                      1.2
Teleconferences/Meetings - Trustee/Counsel Total                                                 25.7

Teleconferences/Meetings - Stakeholders/Counsel              John Sordillo                        0.9
Teleconferences/Meetings - Stakeholders/Counsel Total                                             0.9

Total                                                                                            90.4

Blended Rate @ $315 for first 20 Hours Billed                $               315.00              20.0 $      6,300.00
Blended Rate @ $395                                          $               395.00              70.4 $     27,808.00
Grand Total                                                                                      90.4 $     34,108.00
19-12346-shl   Doc 274   Filed 05/20/20 Entered 05/20/20 16:27:47   Main Document
                                      Pg 9 of 13




                               Exhibit A-3
  19-12346-shl               Doc 274                  Filed 05/20/20 Entered 05/20/20 16:27:47                                                        Main Document
                                                                                                                                                              Exhibit A-3
                                                                  Pg 10 of 13

                                                                 Ch. 11 Trustee of Liddle & Robinson
                                                                         Employee Time Detail
                                                               January 7, 2020 through January 31, 2020


                                                                                                                                        Values
  Date      Initial        Project Category                                   Explanation of Work Performed                              Rate       Time
1/7/2020      JS       Teleconferences/Meetings -     Call with client and coordinate with team                                        $ 795.00         1.0
                            Trustee/Counsel
             MD        Teleconferences/Meetings -   Call with trustee and counsel regarding case background, work and analyses to be   $   420.00       1.2
                            Trustee/Counsel         performed
             PD        Teleconferences/Meetings -   Call with Trustee, Trustee's Counsel, J. Sordillo and M. D'Agostino re: case       $   305.00       0.8
                            Trustee/Counsel         background
                      Case Administration - General Prepare draft Declaration of Disinterestedness of J. Sordillo to facilitate in     $   305.00       2.5
                                                    retention as FA to the Chapter 11 Trustee
1/8/2020      JS      Case Administration - General Finalize connections check and disinterestedness declaration                       $   795.00       2.5

             PD       Case Administration - General Update Declaration of Disinterestedness for J. Sordillo based on review points     $   305.00       1.7

                                                    Review SOFA/SOAL filed and comment for additional discussion with Debtor           $   305.00       0.7
                                                    and Chapter 11 Trustee
1/9/2020      JS      Case Administration - General Complete declaration and review                                                    $   795.00       1.0

             PD           Case Administration -     Review monthly operating reports prepared to-date (July 22, 2019 through           $   305.00       1.9
                          Preparation of MOR        November 30, 2019); prepare comparative template starting with July 2019
                                                    MOR; discuss preparation of comparative MOR analysis with S. Back
             SB          Case Administration -      Review monthly operating reports prepared to-date (July 22, 2019 through           $   195.00       1.4
                          Preparation of MOR        November 30, 2019) and prepare comparative analysis for the period August
                                                    2019
                                                    Review monthly operating reports prepared to-date (July 22, 2019 through           $   195.00       1.6
                                                    November 30, 2019) and prepare comparative analysis for the period September
                                                    2019
                                                    Review monthly operating reports prepared to-date (July 22, 2019 through           $   195.00       1.8
                                                    November 30, 2019) and prepare comparative analysis for the period October
                                                    2019
                                                    Review monthly operating reports prepared to-date (July 22, 2019 through           $   195.00       1.3
                                                    November 30, 2019) and prepare comparative analysis for the period November
                                                    2019
                                                    Meeting with P. Donnely to review preparation of comparative MOR analysis and      $   195.00       0.9
                                                    discuss the next steps
1/14/2020     JS      Case Administration - General Work with P. Donnelly on document request and prep for meeting with tax            $   795.00       1.0
                                                    advisor to company
             PD       Case Administration - General Prepare document request list and prepare for meeting with Debtor's tax            $   305.00       1.0
                                                    accountant and Trustee with J. Sordillo
1/15/2020     JS       Teleconferences/Meetings - Meet with Golenbock, Jonathan Flaxer and Michael Weinstein and accountant for        $   795.00       2.1
                            Trustee/Counsel         JLL, Richard Lynne to review tax issues, accounting transitions and issues.
                      Case Administration - General Coordinate with team around work flow and detail current activities for Trustee    $   795.00       1.2

             PD        Teleconferences/Meetings -   Preparation for and meeting at Trustee's Office with the Trustee, Trustee's        $   305.00       2.7
                            Trustee/Counsel         Counsel, R. Lynne and J. Sordillo re: case background, financial reporting, tax
                                                    issues and transitional issues
1/16/2020     JS      Recordkeeping, Bookkeeping Review expenditures by JLL                                                            $   795.00       0.3
                      and Accounting for the L&R
                                 estate
                                                    QuickBooks set up and review of accounts                                           $   795.00       1.0
1/17/2020     JS          Case Administration -     December monthly operating report review and questions                             $   795.00       0.8
                          Preparation of MOR
                                                    Provide commentary to Trustee on MOR                                               $   795.00       0.3
             PD           Case Administration -     Review and comment on December 2019 monthly operating report provided by           $   305.00       0.7
                          Preparation of MOR        EisnerAmper, discuss with J. Sordillo
1/20/2020     JS          Case Administration -     Develop questions on MORs                                                          $   795.00       0.4
                          Preparation of MOR
                      Asset Analysis and Recovery - Review loan cash flow spreadsheets                                                 $   795.00       0.7
                             Lender Analysis
             PD                Tax Issues           Prepare schedule of payroll taxes and employee benefit contributions owed from     $   305.00       1.0
                                                    manual payroll of Debtor's principal
1/21/2020     JS       Teleconferences/Meetings - Call with Jonathan Flaxer, Golenbock and Adeola Akinrinade re: MOR for               $   795.00       0.7
                            Trustee/Counsel         December
                          Case Administration -     Coordinate MOR review and payroll reconciliation work with Patrick Donnelly        $   795.00       0.3
                          Preparation of MOR
                      Case Administration - General Coordinate meetings with 401k plan administrator and issues around w-2             $   795.00       0.8
                                                    completion
                      Asset Analysis and Recovery - Research issues around interest rates                                              $   795.00       0.5
                             Lender Analysis
             PD        Teleconferences/Meetings - Call with Trustee, Trustee's Counsel, A. Akrinade and J. Sordillo re: December       $   305.00       0.7
                            Trustee/Counsel         MOR
                               Tax Issues           Finalize schedule of payroll taxes and employee benefit contributions owed from    $   305.00       0.5
                                                    manual payroll of Debtor's principal
                          Case Administration -     Update December MOR and send to Trustee for filing                                 $   305.00       0.4
                          Preparation of MOR
1/22/2020     JS       Teleconferences/Meetings - Call with the Trustee and counsel re: payroll issue and resolution                   $   795.00       0.7
                            Trustee/Counsel
                                                    Call with Counsel, the Trustee and benefit plan manager re: various termination    $   795.00       0.6
                                                    and plan administration issues.
                      Case Administration - General Coordinate work plan update and issues for counsel                                 $   795.00       0.3

                      Asset Analysis and Recovery - Review of loan interest questions and loan activity                                $   795.00       0.6
                             Lender Analysis
             PD        Teleconferences/Meetings - Call with Trustee, Trustee's Counsel, R. Lynne and J. Sordillo re: manual payroll    $   305.00       0.7
                            Trustee/Counsel         amendments, amended W-2s and next steps
  19-12346-shl               Doc 274                  Filed 05/20/20 Entered 05/20/20 16:27:47                                                             Main Document
                                                                                                                                                                            Exhibit A-3
                                                                  Pg 11 of 13

                                                                  Ch. 11 Trustee of Liddle & Robinson
                                                                          Employee Time Detail
                                                                January 7, 2020 through January 31, 2020


                                                                                                                                             Values
   Date     Initial        Project Category                                Explanation of Work Performed                                      Rate       Time
1/22/2020     PD       Teleconferences/Meetings - Call with Trustee, Trustee's Counsel, R. Lynne, D. Crevani and J. Sordillo re:            $ 305.00         0.4
                            Trustee/Counsel         401K issues from manual payroll
1/23/2020     JS      Case Administration - General Review status of payroll issues and resolution timetable                                $   795.00       0.4

                           Business Analysis -        Review of cash collateral budget and motion and coordinate revised budget             $   795.00       1.2
                            Projection/Budget
             PD       Asset Analysis and Recovery -   Review books and records and prepare financial reports for the period July 23,        $   305.00       3.6
                           Avoidance Actions          2013 though July 22, 2019
1/24/2020     JS           Business Analysis -        Cash forecast analysis and preparation for meetings on cash collateral budget         $   795.00       1.2
                            Projection/Budget
             PD       Asset Analysis and Recovery -   Review books and records for the period July 23, 2013 though July 22, 2019 and        $   305.00       2.9
                           Avoidance Actions          prepare schedule of benefits to J. Liddle for same period, compare to tax returns
                                                      provided to-date
1/27/2020     JS       Teleconferences/Meetings -     Meet with Jeff Liddle and Trustee re: accounts receivable and litigation cases;       $   795.00       1.6
                            Trustee/Counsel           impact on cash collateral budget
                                                      Meet with Trustee and Jeff Liddle re: all case issues, staff and litigation work      $   795.00       2.1
                                                      Meet with Jonathan Flaxer and Michael Weinstein re: case issues and meeting           $   795.00       1.8
                                                      with Jeff Liddle
                       Teleconferences/Meetings -     Meet with Jeff Liddle and Rose Reverendo re: access to systems                        $   795.00       0.9
                          Stakeholders/Counsel
             PD        Teleconferences/Meetings -   Meeting with Trustee, Trustee's Counsel and J. Sordillo re: case status and issues,     $   305.00       3.5
                            Trustee/Counsel         next steps and meeting with Debtor
                                                    Meeting with Debtor, Trustee, Trustee's Counsel and J. Sordillo re: case status         $   305.00       3.5
                                                    and issues, cash collateral budget, access to billing system, open case list, A/R
                                                    reconciliation
                                                    Prepare for meetings with Trustee and Trustee's Counsel                                 $   305.00       0.6
                                                    Prepare for meetings with Trustee and Trustee's Counsel and Debtor                      $   305.00       0.8
1/28/2020    MD       Case Administration - General Review and discuss analyses performed to date and next steps with P. Donnelly           $   420.00       0.6

             PD       Asset Analysis and Recovery -   Begin preparation of cash disbursement analysis for 90-day, 1-year and 2-year pre-    $   305.00       2.0
                           Avoidance Actions          petition payments
1/29/2020    PD            Business Analysis -        Review first through sixth cash collateral budgets to and Debtor's historical books   $   305.00       3.3
                            Projection/Budget         and records to facilitate in preparation of seventh cash collateral budget
                                                      Prepare seventh interim cash collateral budget                                        $   305.00       2.8
1/30/2020     JS           Business Analysis -        Coordinate updates to DIP budget                                                      $   795.00       1.5
                            Projection/Budget
                      Asset Analysis and Recovery - Analysis of various loan related claims and documentation                               $   795.00       1.0
                             Lender Analysis
             PD                Tax Issues           Correspondence with M. Saunders from PayChex re: amended payroll reports                $   305.00       0.8
                                                    and amended W-2's and payroll processing under Trustee
                           Business Analysis -      Update draft seventh interim cash collateral budget                                     $   305.00       1.6
                            Projection/Budget
                      Asset Analysis and Recovery - Prepare case listing provided by Debtor, read and review corresponding                  $   305.00       1.9
                      Accounts Receivable & WIP engagement letters and prepare summary for further discussion with Debtor re:
                                                    estimated income
1/31/2020     JS           Business Analysis -      Finalize cash collateral budget                                                         $   795.00       0.3
                            Projection/Budget
                      Asset Analysis and Recovery - Review and analysis of interest rate schedules and loans provided by Eisner             $   795.00       1.3
                             Lender Analysis
                                                    Research on various causes of action at the request of the Trustee                      $   795.00       2.6
             MD                Tax Issues           Review 2016 original and amended tax returns and 2017 tax return and provide            $   420.00       1.9
                                                    comments
             PD        Teleconferences/Meetings - Call with Trustee and Trustee's Counsel re: draft seventh cash collateral budget          $   305.00       0.2
                             Trustee/Counsel
                               Tax Issues           Call with PayChex re: reconciliation of manual payroll                                  $   305.00       0.2
                           Business Analysis -      Review Eisner fee application and update seventh cash collateral budget and send        $   305.00       0.9
                            Projection/Budget       to Trustee for comment
                      Asset Analysis and Recovery - Preliminary review and comment of secured lender scenario analysis previously           $   305.00       1.5
                             Lender Analysis        prepared
                                                    Review and analyze POCs to facilitate in secured lender analysis re: Counsel            $   305.00       1.2
                                                    Financial, Counsel Financial II and LIG Capital
                                                    Total                                                                                                   90.4

                                                      Blended Rate @ $315 for first 20 Hours Billed                                         $   315.00      20.0   $    6,300.00
                                                      Blended Rate @ $395                                                                   $   395.00      70.4   $   27,808.00
                                                      Grand Total                                                                                           90.4   $   34,108.00
19-12346-shl   Doc 274   Filed 05/20/20 Entered 05/20/20 16:27:47   Main Document
                                     Pg 12 of 13




                                 Exhibit B
19-12346-shl   Doc 274     Filed 05/20/20 Entered 05/20/20 16:27:47    Main Document
                                       Pg 13 of 13                           Exhibit B

                           Ch. 11 Trustee of Liddle & Robinson
                                      Expense Details
                         January 7, 2020 through January 31, 2020


               Sum of Fees
                       Expense Type               Initial      Total
               Grand Total
